ORDER

PER CURIAM.
Curtis L. Reed (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. In his two points on appeal, Movant contends the motion court erred in denying his motion because: 1) his plea of guilty was not voluntarily, intelligently and knowingly made as he reasonably believed he would receive probation after successfully completing the short-term drug treatment program under the provisions of section 559.115, RSMo; and 2) his plea counsel was ineffective for failing to advise him before he entered a plea of guilty that, under section 559.115, probation is granted at the sole discretion of the trial court.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An *301extended opinion would have np prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).